In a negligence action to recover damages for personal and property injuries, defendant appeals from an order of the Supreme Court, Suffolk County, dated August 6, 1969, which granted plaintiffs’ motion for summary judgment and set the case down for a trial on the issues of damages. Order reversed, on the law, with $20 costs and disbursements, and motion denied. The record discloses that plaintiffs’ eyewitnesses themselves were participants in *1031the maneuvers directly preceding the accident. Under these circumstances, although plaintiffs’ case is very strong, defendant should not be deprived of his right to cross-examine them. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.